DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 20, 2021 has been entered.
 	Claims 1-6, 8-12, 14-18, and 20-22 are pending.
	The substitute specification filed on December 20, 2021 has been entered.
	All of the previously made objections have been withdrawn in view of Applicant’s amendments to the claims, the submission of a substitute specification, and the examiner’s amendment set forth below.
	No other issues remain outstanding.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Rachel Rutledge (Reg. No. 66,971) on January 10, 2022.
The application has been amended as follows: 
In the Claims:
In claim 1, line 7, please delete the words “amplification, the” and insert --amplification, wherein the-- therefor.
In the Specification:
In paragraph 44 on page 10 of the clean copy of the substitute specification filed on December 20, 2021, please delete “Triton” and insert --TRITON-- therefor.
In paragraph 46 on page 10 of the clean copy of the substitute specification filed on December 20, 2021, please delete “SuperScript” and insert --SUPERSCRIPT-- therefor.
In paragraph 48 on page 11 of the clean copy of the substitute specification filed on December 20, 2021, please delete “Tween” and insert --TWEEN-- therefor.

Allowable Subject Matter
4.	Claim 1-6, 8-12, 14-18, and 20-22 are allowed.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637